Citation Nr: 9913104	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of a right 
inguinal herniorrhaphy, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968, and from May 1984 to November 1988.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for an 
evaluation in excess of 10 percent for his residuals of a 
right inguinal herniorrhaphy.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


REMAND

Historically, the veteran was granted service connection for 
his residuals of a right inguinal herniorrhaphy by a rating 
decision of April 1989, and was initially assigned a 
noncompensable evaluation, effective from November 11, 1988.  
By a rating decision of December 1989, he was assigned a 10 
percent evaluation for his disability, effective from October 
27, 1989.  The record shows that the veteran underwent 
additional surgery for his hernia in August 1996, and was 
assigned a temporary 100 percent evaluation, effective from 
September 18, 1996, by a rating decision of January 1997.  
Thereafter, he was assigned a 10 percent evaluation, 
effective from December 1996.  

In April 1997, the veteran filed a claim for an increased 
evaluation for his service-connected residuals of a right 
inguinal hernia, contending that this disability had 
increased in severity.  This claim was denied by a rating 
decision of August 1997.  That rating decision is the subject 
of this appeal.  

The Board notes that in treatment records submitted in 
support of his claim, dating from July 1996 through March 
1997, the veteran's treating physician noted that the veteran 
had reported experiencing numbness and pain in his right 
testis and groin area.  The physician's notes show that the 
veteran objectively demonstrated residual pain in the area of 
his right testis, which would be persistent for an 
unpredictable length of time.  

The veteran underwent a VA rating examination in July 1997, 
in which he reiterated his complaints of pain and numbness in 
his right testis and groin area.  On examination, he was 
shown to have a right inguinal hernia, well repaired, with 
some post-herniorrhaphy neuralgia involving the right testis.  
No other impairment or related problems were noted.  

In November 1998, the veteran appeared before the undersigned 
Board Member at a personal hearing, and testified that he 
experienced pain and numbness in his right testis and groin 
area.  He indicated that such was triggered when engaged in 
any sort of activity, including walking, lifting, sex, or 
other activity.  He stated that his treating physicians 
informed him that a hernia repair operation undergone in 1988 
had resulted in nerve damage, and that the August/September 
1996 operation was supposed to have corrected this problem.  
The veteran offered his opinion that inasmuch as he continued 
to experience pain, and had been diagnosed has having 
neurological involvement, that this problem had not been 
corrected.  

The Board observes that in order to properly adjudicate the 
veteran's claim, additional development is necessary.  The RO 
should contact the veteran and after obtaining any necessary 
authorization, it should attempt to obtain and associate with 
the claims file any medical treatment records pertaining to 
the veteran's residuals of a right inguinal herniorrhaphy 
dated since the time of the last request for such 
information.  Afterwards, the veteran should be scheduled for 
an additional VA rating examination to determine the current 
status of his residuals of a right inguinal hernia repair.  
Specifically, the examiner should address whether the veteran 
currently has any ilio-inguinal nerve or other nerve 
involvement, and if so, whether such nerve involvement was 
the result of the veteran's service-connected disability or 
if the pain the veteran currently experiences is simply 
normal postoperative residuals of a hernia repair operation.  
In addition, if nerve involvement is found, and has been 
determined to be the result of the veteran's service-
connected residuals of a right inguinal hernia repair, the 
examiner should offer an opinion as to the extent to which 
such a disorder contributes to the veteran's overall 
disability picture.  Afterwards, the RO should readjudicate 
the veteran's claim on the basis of the entire record, to 
include any additional material associated with the claims 
file and the report of the additional rating examination.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of medical treatment pertaining 
to the veteran's right inguinal hernia 
dated since the time of the last request 
for such information.  

2.  The veteran should then be scheduled 
to undergo an additional VA rating 
examination to assess the current status 
of his service-connected residuals of a 
right inguinal hernia repair.  The 
examiner is requested to determine 
whether the veteran currently has any 
ilio-inguinal neuralgia, or other nerve 
involvement, and if such a disorder is 
present, to determine whether it is at 
least as likely as not that the nerve 
involvement is the result of the 
veteran's service-connected residuals of 
a right inguinal hernia repair.  If such 
disorder is not found, or if it is found 
but is not considered to be the result of 
the veteran's service-connected residuals 
of a right inguinal herniorrhaphy, the 
examiner should so state.  The examiner 
should be provided with the veteran's 
claims folder for review in advance of 
the scheduled examination.  The report of 
the examination should include a complete 
rationale for all opinions expressed.  

3.  Upon completion of the above-
requested development, the RO should 
adjudicate the issue of entitlement to an 
increased rating for residuals of a right 
inguinal hernia repair taking into 
account all relevant statutes, 
regulations, and diagnostic codes.  If 
the determination remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond prior 
to referring the case back to the Board 
for further action.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









